DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment to claims filed 7-1-22 is acknowledged. Currently, claims 1, 3-12, and 14 are pending. Claims 1, 4-5, 11-12 are currently amended. Claims 2 and 13 are canceled. Claim 14 is new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (GB2211191) in view of Burns (US 5,496,862).
Regarding claim 1, Hayashi et al. discloses a method for producing a sheet, the method comprising the steps of:
	Molding a resin composition including a thermoplastic resin and inorganic substance particles in a ratio of 80:20 to 20:80 and further including a foaming agent into a molded sheet; and
	Stretching the molded sheet (abstract, page 8, line 21-page 9, line 22, examples 1, 4, claim 1, 6).
Hayashi et al. discloses a blowing agent includes sodium hydrogencarbonate (page 8, line 4-20). Hayashi et al. does not teach the foaming agent is a thermally decomposable foaming agent that acts as a foam nucleating agent and includes a crystalline polyethylene resin as a carrier resin and a hydrogencarbonate as an active component. However, Burns teaches a blowing agent Spectratech FM1150H. Specratech FM1150H is a polyolefin-based compound consisting of a low-density polyethylene based endothermic foam concentrate, comprising 50% of resin of polyethylene and 50% of a combination of sodium bicarbonate and citric acid (see col. 4, line 21-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blowing agent as taught by Burns since Burns teaches the beneficial qualities of Spectratech FM1150H include rapid degassing, improved cycle times, improved density distribution, and superior surfaces for molded articles (col. 4, line 21-35).
Regarding claim 3, Burns does not teach the amount of the hydrogencarbonate in the foaming agent is 0.04% by mass to 1% by mass relative to the total mass of the resin composition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the hydrogencarbonate in the resin composition depending on the desired density of the foamed sheet since Burns teaches that precise amount of blowing agent used may be determined by one skilled in the art of taking into account the precise polymer, blowing agent, and other ingredients used, as well as the molding conditions (col. 4, line 1-20). 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the resin composition at a temperature of 30 degree Celsius to 45 degree Celsius higher than the decomposition temperature of the polyethylene rein in the foaming agent in order to ensure complete decomposition of the foaming agent since Burns teaches the foaming agent is a thermal decomposition type chemical agent. 
Regarding claim 5, Hayashi et al. discloses wherein the molded sheet is stretched in a ratio of 1.2 times to 5 times in a longitudinal direction and/or a transverse direction (page 17, line 1-12, abstract).
Regarding claim 6, Hayashi et al. discloses wherein the inorganic substance particles include calcium carbonate particles (page 6, line 11-25).
Regarding claim 9, Hayashi et al. discloses a method for producing a sheet including no backing paper.
Regarding claim 11, Hayashi et al. as modified teaches wherein the method comprises the steps of:
Directly charging the thermoplastic resin and the inorganic substance particles having an average particle diameter of 1 micron to 15 microns in a ratio of 80:20 to 20:80 (see example 4, page 6, line 11-page 7, line 1) and additives including a lubricating agent into a kneading-extrusion molding apparatus (page 7, line 15-22, page 8, line 21-page 9, line 22); 
Adding the thermally decomposable foaming agent that acts as the foam nucleating agent and includes the polyethylene resin as the carrier resin, and the hydrogencarboante as the active component, and kneading and extrusion-molding a resultant mixture into the molded sheet; and
Stretching the molded sheet,
Wherein the thermally decomposable foaming agent is added during the process of kneading.
Hyayashi et al. does not teach kneading and extrusion-molding at a temperature of 30 to 45 degree Celsius higher than a decomposition temperature of the polyethylene resin in the foaming agent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the resin composition at a temperature of 30 degree Celsius to 45 degree Celsius higher than the decomposition temperature of the polyethylene rein in the foaming agent in order to ensure complete decomposition of the foaming agent since Burns teaches the foaming agent is a thermal decomposition type chemical agent. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Burns as applied to claim 1 above, and further in view of Al Ghatta et al. (US 6,696,146).
	Regarding claim 7, Hayashi et al. does not teach the method is a method for producing a sheet for carboard. However, Al Ghatta et al. teaches a stretched foamed sheet which is particularly suitable in applications for replacing paper or carboard (col. 4, line 50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a cardboard in the method of Hayashi et al. since Al Ghatta et al. teaches that stretch resin foams are suitable as cardboard material because of their easy inking.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Burns as applied to claim 1 above, and further in view of Sumi (20150/0343695).
	Regarding claim 8, Hayashi et al. does not teach a method for producing a sheet for building decoration. However, Sumi teaches a thin film material comprising inorganic substance powder and thermoplastic resin can be used widely as a substrate for functional materials or as recording materials or as wallpaper in the field of architectural materials (para 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to apply the film of Hayashi for making a wall paper since Sumi teaches that resin films comprising inorganic substances are suitable for use as wall paper.
	Regarding claim 10, Sumi teaches the step of applying a clay latex-based coating liquid or a coating liquid suitable for digital printing onto a surface of the sheet after stretching (para 18 and 63). 

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. in view of Burns as applied to claim 1 above, and further in view of JPS5065572A (English abstract).
Regarding claim 11, Hayashi et al. as modified teaches wherein the method comprises the steps of:
Kneading a resin mixture including the thermoplastic resin and the inorganic substance particles having an average particle diameter of 1 micron to 15 micron in a ratio of 80:20 to 20:80 (see example 4, page 6, line 11-page 7, line 1) and further including additives including a lubricating agent (page 7, line 15-22, page 8, line 21-page 9, line 22); 
Adding the thermally decomposable foaming agent that acts as the foam nucleating agent and includes the polyethylene resin as the carrier resin, and the hydrogencarboante as the active component, and kneading and extrusion-molding a resultant mixture into the molded sheet; and
Stretching the molded sheet.
Hyayashi et al. does not teach kneading and extrusion-molding at a temperature of 30 to 45 degree Celsius higher than a decomposition temperature of the polyethylene resin in the foaming agent. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the resin composition at a temperature of 30 degree Celsius to 45 degree Celsius higher than the decomposition temperature of the polyethylene rein in the foaming agent in order to ensure complete decomposition of the foaming agent since Burns teaches the foaming agent is a thermal decomposition type chemical agent. 

Burns does not teach the amount of the hydrogencarbonate in the foaming agent is 0.04% by mass to 1% by mass relative to the total mass of the resin composition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the hydrogencarbonate in the resin composition depending on the desired density of the foamed sheet since Burns teaches that precise amount of blowing agent used may be determined by one skilled in the art of taking into account the precise polymer, blowing agent, and other ingredients used, as well as the molding conditions (col. 4, line 1-20). 
Hayashi et al. does not teach kneading the resin mixture to provide kneaded pellets. However, JPS50065572A teaches a stretched film is produced by stretching a foamed sheet made by using a thermoplastic resin blended with foaming agent and an inorganic filler (see claim 1). The resin mixture wad kneaded to obtain a uniform resin mixture. A pellet was produced from the resin composition using a sheet pelletizer (see example 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi et al. with the pelletizer as taught by JPS50065572A since JPS550065572A teaches the pelletizing is routinely used in the art for producing a stretched film.
Regarding claim 12, Hayashi et al. discloses wherein the molded sheet is stretched in a ratio of 1.2 times to 5 times in a longitudinal direction and/or a transverse direction (page 17, line 1-12, abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.H.L/Examiner, Art Unit 1742  

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742